t c memo united_states tax_court robert k k and doris k pang petitioners v commissioner of internal revenue respondent docket no filed date in p-h was involved in a car accident in which he struck a pedestrian who later died in p-h paid the pedestrian’s estate dollar_figure in settlement of a wrongful death lawsuit ps filed a joint federal_income_tax return for on which ps claimed a casualty_loss deduction pursuant to sec_165 for the dollar_figure settlement payment r determined a deficiency in ps’ federal_income_tax for on the basis that the settlement payment did not constitute a casualty_loss under sec_165 ps petitioned this court for a redetermination of the deficiency held p-h’s payment of dollar_figure in settlement of a wrongful death claim stemming from an automobile accident is not a casualty_loss deductible under sec_165 robert k k and doris k pang pro_se david lau for respondent memorandum opinion gustafson judge by a statutory_notice_of_deficiency dated date the internal_revenue_service irs determined a deficiency of dollar_figure in the federal_income_tax of petitioners robert k k and doris k pang the pangs brought this case pursuant to sec_6213 asking this court to redetermine the deficiency the issue for decision is whether the pangs are entitled to a casualty_loss deduction under sec_165 for the dollar_figure that mr pang paid to settle a wrongful death claim stemming from an automobile accident for the reasons explained below we hold that they are not background this case was submitted fully stipulated pursuant to rule the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time that they filed their petition the pangs resided in hawaii 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and in effect for the tax_year at issue and all citations of rules refer to the tax_court rules_of_practice and procedure on date mr pang was involved in an automobile accident in which he hit a pedestrian with his vehicle the pedestrian later died as a result of this accident the pedestrian’s estate filed a claim against mr pang for wrongful death mr pang had a personal automobile insurance_policy with tradewind insurance co ltd the policy had a liability limit of dollar_figure per person for bodily injury death_benefit endorsements of dollar_figure and personal injury protection pip of dollar_figure mr pang’s insurance_company concluded that the proximate cause of the accident rested with mr pang and they tendered to the estate payments that exhausted the policy’s limits--ie dollar_figure for bodily injury plus a death_benefit of dollar_figure plus a pip payment of dollar_figure in order to fully settle its claim against mr pang the estate insisted on a large contribution of funds from mr pang in addition to the insurance funds it had already received following arbitration mr pang agreed to pay dollar_figure to the estate on date mr pang made the agreed dollar_figure settlement payment to the estate by check mr pang was not compensated or reimbursed for this dollar_figure by insurance or otherwise 2the parties stipulate that the policy’s pip coverage was dollar_figure but then state that a payment of dollar_figure exhausted the pip limits we assume that the correct amount is dollar_figure but the discrepancy is not material to the outcome here for the year in which mr pang made the payment ie the pangs filed a joint form_1040 u s individual_income_tax_return to which they attached a form_4684 casualties and thefts on which they listed a casualty_loss of dollar_figure representing the payment made in settlement of the wrongful death suit after application of statutory limitations the pangs claimed a casualty_loss deduction of dollar_figure on their schedule a itemized_deductions the irs disallowed the casualty_loss deduction the pangs claimed on their return on date the irs issued to the pangs a statutory_notice_of_deficiency pursuant to sec_6212 showing a deficiency of dollar_figure in income_tax for tax_year on date the pangs timely petitioned this court for a redetermination of that deficiency the parties jointly moved to submit the case under rule and the case is now before the court for decision without trial the issue for decision is the deductibility under sec_165 of a payment made in settlement of a wrongful death suit arising from an automobile accident discussion generally the irs’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 moreover deductions are to be narrowly construed and taxpayers bear the burden of proving that the claimed deduction falls within the ambit of the cited statutory provision 308_us_488 292_us_435 sec_165 provides as follows sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise c limitation on losses of individuals --in the case of an individual the deduction under subsection a shall be limited to losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft emphasis added 3thus it is not enough for a taxpayer to argue as the pangs do that the tax code does not say you cannot deduct losses from accidental car death emphasis added rather the taxpayer must show that the code affirmatively allows the deduction they claim sec_165 thus allows non-corporate taxpayers a deduction only for losses of property emphasis added that arise from casualty in 13_tc_897 this court observed that the losses allowable under sec_23 a predecessor to sec_165 are specifically limited to losses of property arising from casualty and damages paid for injuries and wrongful death are plainly without the provisions of the statute emphasis added this court has consistently held that settlement payments which result from automobile accidents do not constitute deductible casualty losses 56_tc_553 20_bta_496 16_bta_1331 10_bta_1129 hall v commissioner tcmemo_1980_485 the pangs maintain however that their dollar_figure settlement payment is deductible under sec_165 as a casualty_loss because webster’s dictionary defines casualty as l osses caused by death wounds and the accident victim’s death in date was certainly a casualty this issue is resolved not by webster’s definition of casualty but by the code’s provisions for casualty_loss quoted above moreover the pangs’ position conflates two distinct things--the victim’s casualty which occurred when he died in and the pangs’ financial loss which occurred when they made their payment in 4--and does not explain how the casualty of the victim results in a deductible casualty_loss for the pangs under sec_165 this court has held that physical damage or destruction of property is an inherent prerequisite in showing a casualty_loss 28_tc_717 affd 252_f2d_425 4th cir the court_of_appeals for the ninth circuit to which an appeal in the present case would lie likewise requires physical damage to the taxpayer’s property as a prerequisite to a casualty_loss deduction see eg 477_f2d_452 9th cir affg tcmemo_1970_352 407_f2d_838 9th cir 4the regulations provide that to be allowable as a deduction under sec_165 a loss must be actually sustained during the taxable_year sec_1_165-1 income_tax regs and that any loss arising from casualty is allowable as a deduction under sec_165 for the taxable_year in which the loss is sustained id sec_1_165-7 the victim’s casualty ie his death was not sustained in the year at issue rather it was the pangs’ loss that was sustained in the focus here must be on the pangs’ loss 5in 477_f2d_452 9th cir affg tcmemo_1970_352 the taxpayers’ neighboring property had suffered a casualty a mudslide that did not damage the taxpayers’ property but reduced its market_value the court_of_appeals for the ninth circuit stated the tax_court ruled that the loss sustained was a nondeductible personal_loss in disposition of residential property and not a casualty_loss that the drop in market_value was not due to physical damage caused by the slide but to ‘buyer resistance’ that casualty_loss is limited to damage directly caused by the casualty we agree id pincite emphasis added affg 48_tc_245 as a result to obtain the deduction the pangs must demonstrate that the claimed casualty_loss is attributable to physical damage to their property eg damage caused to their vehicle during the accident they have not done so--and any damage to their property occurred in not the pangs’ claimed loss is attributable not to property damage but to the monetary settlement of a wrongful death claim to the extent the pangs are arguing that the payment constitutes a loss of their property we find that to be beyond the scope of sec_165 the term losses of property in sec_165 does not include a taxpayer’s monetary payment to a third party or a decrease in the taxpayer’s net_worth see furer v commissioner 33_f3d_58 9th cir loss suffered by taxpayers through a decline in the value of their stock due to a fluctuating market did not constitute a casualty_loss affg tcmemo_1993_165 730_f2d_375 5th cir ‘property’ as used in section c 6the court_of_appeals for the fifth circuit cited 407_f2d_838 9th cir affg 48_tc_245 in 730_f2d_375 5th cir a case in which the taxpayers like the pangs were forced to pay tort damages that exceeded their insurance_policy limits and attempted to claim the payment as a casualty_loss the fifth circuit stated sec_165 c speaks of losses of property we find this language expressive of congressional intent to narrow the types of losses deductible under this subsection t he loss must be a damage or loss to physical property id pincite includes money only if the actual currency or coinage is physically damaged or destroyed by the enumerated or implied casualties as a result although the death of the pedestrian was certainly a casualty in the general sense of the word and although one could say that the pangs suffered a subsequent economic loss when they paid the wrongful death settlement we cannot hold that congress intended such a payment to be a casualty_loss within the meaning of sec_165 as a result we find that the pangs are not entitled to a casualty_loss deduction under sec_165 on their return for the dollar_figure that mr pang paid to settle the wrongful death claim stemming from the automobile accident to reflect the foregoing decision will be entered for respondent
